          Case 3:20-cv-02731-VC Document 402 Filed 06/25/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        FAX: (415) 436-6748
        adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

SUSAN E. COLEMAN (SBN 171832)
E-mail: scoleman @bwslaw.com
BURKE, WILLIAMS & SORENSEN, LLP
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953
Tel: 213.236.0600 Fax: 213.236.2700

Attorneys for THE GEO GROUP, INC. (sued
herein as GEO GROUP, INC.) and NATHAN ALLEN


                                UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,            )   Case No. 20-cv-02731 VC
                                                )
        Plaintiffs,                             )   DEFENDANTS’ UPDATE RE POSITIVE
                                                )   COVID-19 TEST OF MEDICAL CONTRACT
   v.                                           )   EMPLOYEE AT MESA VERDE AND
                                                )   RESPONSE TO ECF 400
DAVID JENNINGS, et al.,                         )
                                                )
        Defendants.                             )
                                                )


        The COVID-19 test results for the eleven detainees remaining in detention have returned as

negative, even though such testing was not required by CDC guidelines as a result of a brief interaction

with the infected nurse employed by WellPath and working at the Mesa Verde Detention Facility on

June 15, 2020. As previously reported, Mesa Verde Detention Facility medical staff determined that the


DEFENDANTS’ JOINT STATUS REPORT RE POSITIVE COVID-19 TEST AT MESA VERDE
Case No. 20-cv-02731 VC                  1
          Case 3:20-cv-02731-VC Document 402 Filed 06/25/20 Page 2 of 2




nurse utilized personal protective equipment, mask, and gloves, when in brief contact with those

detainees, which lasted less than 3 minutes. All detainees were also required to wear masks while in the

medical unit and during their encounter with that nurse.

       The twelfth detainee was not tested because he was released from Mesa Verde Detention Facility

on June 16, 2020, prior to the nurse reporting her positive COVID-19 test. He was removed to

Honduras on June 17, 2020. At this time, his whereabouts are unknown.

       The test results are also now in for the eighteen employees working in the medical unit. All

eighteen of those employees tested negative for COVID-19.

       Mesa Verde Detention Facility handled the nurse’s positive COVID-19 test consistently with

CDC guidance, and all of the COVID-19 tests subsequently administered indicate that there has been no

transmission. Moreover, defendants have provided this relevant information to both plaintiffs and the

Court. Plaintiffs’ requests for additional specific information concerning the infected employee should

be denied due to the privacy and HIPAA protections that employee is entitled to. As for plaintiffs’

requests for additional specific identity information concerning the individual detainees, Mesa Verde

Detention Facility believes that it would create a potential security concern for the facility if class

counsel were notified and discussed the information with detainees. The class members have all been

informed how to contact class counsel, should they wish to discuss anything with them. See ECF 70.

DATED: June 25, 2020                                   Respectfully submitted,

                                                       DAVID L. ANDERSON
                                                       United States Attorney
                                                       /s/ Adrienne Zack
                                                       ADRIENNE ZACK
                                                       Assistant United States Attorney


DATED: June 25, 2020                                   BURKE, WILLIAMS & SORENSEN, LLP

                                                       By: /s/ Susan E. Coleman*
                                                       SUSAN E. COLEMAN

                                                       Attorneys for THE GEO GROUP,
                                                       INC. and NATHAN ALLEN,
                                                       Warden of Mesa Verde

*In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
that all signatories have concurred in the filing of this document.
DEFENDANTS’ JOINT STATUS REPORT RE POSITIVE COVID-19 TEST AT MESA VERDE
Case No. 20-cv-02731 VC                  2
